Citation Nr: 0716200	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-19 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to October 1972.  Thereafter, he had periods of 
active duty for training (ACDUTRA).  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2002 rating decision by the Seattle, Washington 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2007, a videoconference hearing was held before the 
undersigned; a transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Review of the January 2007 hearing transcript notes that the 
veteran submitted additional evidence, along with a waiver of 
RO review, at the time of the hearing.  This evidence was to 
be faxed to the Board after the hearing.  Unfortunately, this 
evidence is not associated with the claims file.  On remand, 
the veteran should be advised that the evidence and waiver 
were never received by the Board.  The veteran should be 
given the opportunity to submit the evidence again.

With regard to the veteran's claim for service connection for 
residuals of right ankle sprain, the veteran's service 
medical records note that he was seen during a period of 
ACDUTRA in June 1982 for a right ankle sprain.  In a November 
1982 letter, the veteran's private physician noted that X-
rays in October 1982 revealed some osteoarthritis secondary 
to occult fracture that was thought to be a severe sprain 
that he sustained "last year."  The veteran has not 
undergone a VA medical examination specifically to determine 
the etiology of any current residuals of right ankle sprain.  
Therefore, additional VA examination is necessary.  See 38 
U.S.C.A. § 5103A. 

With regard to his claim of service connection for tinnitus, 
the veteran contends that he currently has tinnitus related 
to noise exposure during his military service.  His service 
records reflect that he served as a heating and air 
conditioning mechanic in the Air Force and worked on a flight 
line for about six months of his service.  Therefore, he 
presumably was exposed to noise trauma during his military 
service.  The Board finds that under the circumstances a VA 
medical examination to obtain a medical opinion as to the 
etiology of any current tinnitus is necessary.  See 
38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be advised that 
the evidence and waiver he submitted 
during a January 2007 videoconference 
hearing were not received by the Board.  
He should be given the opportunity to 
resubmit the evidence.

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the likely 
etiology of any current right ankle 
disability.  He should be properly 
notified of the examination and of the 
consequences of his failure to appear.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.

Following examination of the veteran, 
review of his pertinent medical history 
(to include service medical records), and 
with consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is as at 
least as likely as not that any current 
right ankle disability was incurred or 
aggravated during the veteran's military 
service.  The opinion should specifically 
address whether there is a nexus any 
current diagnosed ankle disability and 
the ankle injury for which the veteran 
was seen while on ACDUTRA in June 1982.

3.  The veteran should also be afforded 
an examination by an otolaryngologist to 
determine the etiology of his tinnitus, 
if any.  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  A 
complete history of the claimed tinnitus 
should be obtained from the veteran.  
Based on examination of the veteran and 
review of the claims file, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's has 
tinnitus that is etiologically related to 
his military service (and specifically to 
his exposure to noise trauma therein).  
The examiner should explain the rationale 
for all opinions given.

4.  The RO should also undertake any 
further development found warranted (to 
include an etiology opinion for the 
bilateral hearing loss if suggested 
necessary by any additional medical 
evidence received).

5.  Thereafter, the RO should 
readjudicate the matters on appeal.  If 
any claim remains denied, the RO should 
issue an appropriate supplemental 
statement of the case, and afford the 
veteran and his representative the 
opportunity to respond.  Then the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


